           Case 1:19-cv-00461-AWI-GSA Document 68 Filed 09/01/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JERRY DILLINGHAM,                              1:19-cv-00461-AWI-GSA-PC
12                Plaintiff,                        ORDER DENYING MOTION FOR
                                                    RECONSIDERATION
13         vs.                                      (ECF No. 67.)
14   J. GARCIA, et al.,
15                Defendants.
16

17

18

19

20

21   I.     BACKGROUND
22          Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
23   with this civil rights action pursuant to 42 U.S.C. § 1983. On August 18, 2021, Plaintiff filed
24   objections to the court’s order issued on July 22, 2021. (ECF No. 67.) The court construes these
25   objections as a motion for reconsideration of the July 22, 2021 order.
26   II.    MOTION FOR RECONSIDERATION
27          Rule 60(b) allows the Court to relieve a party from an order for “(1) mistake,
28   inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable
            Case 1:19-cv-00461-AWI-GSA Document 68 Filed 09/01/21 Page 2 of 3



 1   diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)
 2   fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an
 3   opposing party; (4) the judgment is void; or (6) any other reason that justifies relief.” Fed. R.
 4   Civ. P. 60(b). Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest
 5   injustice and is to be utilized only where extraordinary circumstances . . .” exist. Harvest v.
 6   Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted). The
 7   moving party “must demonstrate both injury and circumstances beyond his control . . . .” Id.
 8   (internal quotation marks and citation omitted). In seeking reconsideration of an order, Local
 9   Rule 230(k) requires Plaintiff to show “what new or different facts or circumstances are claimed
10   to exist which did not exist or were not shown upon such prior motion, or what other grounds
11   exist for the motion.”
12          “A motion for reconsideration should not be granted, absent highly unusual
13   circumstances, unless the district court is presented with newly discovered evidence, committed
14   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,
15   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation marks
16   and citations omitted, and “[a] party seeking reconsideration must show more than a
17   disagreement with the Court’s decision, and recapitulation . . . ” of that which was already
18   considered by the Court in rendering its decision,” U.S. v. Westlands Water Dist., 134 F.Supp.2d
19   1111, 1131 (E.D. Cal. 2001). To succeed, a party must set forth facts or law of a strongly
20   convincing nature to induce the court to reverse its prior decision. See Kern-Tulare Water Dist.
21   v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and reversed in
22   part on other grounds, 828 F.2d 514 (9th Cir. 1987).
23   III.   DISCUSSION
24          The court has reviewed Plaintiff’s motion and finds that Plaintiff has not set forth facts
25   or law of a strongly convincing nature to induce the Court to reverse its prior decision. Therefore,
26   Plaintiff’s motion for reconsideration shall be denied.
27   ///
28   ///
             Case 1:19-cv-00461-AWI-GSA Document 68 Filed 09/01/21 Page 3 of 3



 1   IV.      CONCLUSION
 2            Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion for
 3   reconsideration, filed on August 23, 2021, is DENIED.
 4
     IT IS SO ORDERED.
 5

 6         Dated:   August 31, 2021                          /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
